Citation Nr: 0402816	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  97-09 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1972 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The Board remanded the case to the RO in May 1998 and October 
1999 for additional development and readjudication.  In an 
April 2001 decision, in pertinent part, the Board denied 
service connection for bilateral hearing loss.  The veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  By Order dated in March 2003, the 
Court vacated that portion of the Board decision and remanded 
the matter to the Board.  In an October 2003 letter, the 
Board advised the veteran that he had additional time in 
which to supplement the evidence and argument before the 
Board.  No response was received.  The case is again ready 
for Board action.  

It is noted that, in a September 2003 letter, the Board 
advised the veteran that he could no longer be represented 
before VA by J. W. Stanley, Jr. and informed him that he 
could appoint another representative or proceed without 
representation.  There has been no response from the veteran.  
Therefore, the Board presumes that he wishes to proceed 
without representation.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  The VCAA eliminated the requirement 
for a well-grounded claim, enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).   

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

The Board observes that review of the claims folder fails to 
reveal notice from the RO to the veteran that complies with 
VCAA requirements.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

With respect to assistance, the VCAA specifies that, in the 
case of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but 
(3) does not contain sufficient medical evidence for VA to 
make a decision on the claim. Id.  See 38 C.F.R. § 
3.159(c)(4).  

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

In this case, the veteran seeks service connection for 
bilateral hearing loss.  As shown in personal hearing 
testimony from August 1996, he generally alleges that he 
incurred hearing loss in service as a result of exposure to 
noise while serving in the artillery.  His DD Form 214 
confirms that the veteran served as a field artillery 
crewman.  

The veteran's October 1975 separation examination report 
showed a finding of bilateral hearing impairment.  However, 
subsequent VA audiology evaluations in 1984 and 1985 showed 
normal hearing.  Then, an audiology evaluation conducted by 
D. Ruggles, M.D., in October 1986 demonstrated bilateral 
hearing loss disability, although it was noted that the 
reliability of the test was only fair/poor.  The May 1987 
statement accompanying the test report indicated that the 
test reliability was only fair and that the veteran gave many 
false positive and false negative responses.  On the report 
of a June 1996 audiology evaluation from Dr. Ruggles, hearing 
loss disability was again shown, though it was noted that 
test reliability was fair/poor and that a functional 
component was present, or at least strongly suggested, on 
that date.  The report of the November 1996 VA audiology 
examination showed right ear hearing loss disability only, 
with no comment as to the reliability of the testing.  The 
veteran underwent another VA audiology examination in January 
2000, which showed normal hearing bilaterally.  The examiner 
noted that the "fair/poor" reliability rating from the 
private examinations suggested that there was some question 
as to the accuracy of those test results.  A March 2000 
audiology test report from Dr. Ruggles again shows bilateral 
hearing loss disability with an assessment of fair test 
reliability.  

Pursuant to 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4) and the Court's March 2003 Order, the Board finds 
that a new VA examination is required in order to properly 
address the question of whether current hearing loss 
disability exists and, if so, whether such disability is 
related to service.  See Charles, supra (concluding that the 
VCAA required VA to obtain a medical nexus opinion when there 
was competent evidence of a current disability (tinnitus) and 
competent lay evidence that the disability may be associated 
with service).  A remand is required to secure the necessary 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take steps to satisfy 
all notice requirements of the VCAA.  The 
notice to the veteran should comply with 
38 U.S.C.A. § 5103, Quartuccio v. 
Principi, Charles v. Principi, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.      

2.  The RO should arrange for the veteran 
to be scheduled for a VA audiology 
examination to determine the nature and 
severity of any bilateral hearing loss 
disability present.  The claims folder 
must be made available to the examiner 
for review and the examination report 
must state whether such review was 
accomplished.  The examination report 
must include current audiology test 
results.  The examiner is asked to 
compare these test results to results 
from earlier private and VA examinations 
and, to the extent possible, reconcile 
any inconsistencies in puretone 
thresholds and speech discrimination 
scores.  Based on this comparison of 
current and prior test findings, the 
examiner should offer an opinion as to 
whether there is any current hearing loss 
disability for VA purposes and provide an 
explanation for that opinion.  If hearing 
loss disability is present in one ear or 
both ears, the examiner should offer an 
opinion as to whether it is at least as 
likely as not related to the veteran's 
period of service or exposure to noise 
experienced therein.  An explanation 
should accompany this opinion.    

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


